BOOKSTAVER, J.
This action differs from Miller v. Youmans (handed down herewith) 33 N. Y. Supp. 140, only in the fact that the action to foreclose the mechanic’s lien in which the bond upon which this action is brought was given was brought subsequent to the commencement of the Miller action; that this plaintiff was brought in as a defendant in the Miller action by order of the court dated the 30th of September, 1891; and that the amount of the recovery was different. The other facts being the same, the same conclusion is arrived at in this action as in Miller v. Youmans, and the judgment must therefore be affirmed, with costs to the respondent. All concur.